EXHIBIT 10.6

 

CABINET GROW, INC.

2015 EQUITY COMPENSATION PLAN

 

1. Purpose of the Plan. The purpose of this Plan is to encourage ownership in
the Company by key personnel whose long-term service the Company considers
essential to its continued progress and, thereby, encourage recipients to act in
the stockholders’ interest and share in the Company’s success.

 

2. Definitions. As used herein, the following definitions shall apply:

 

“Act” shall mean the Securities Act of 1933, as amended.

 

“Administrator” shall mean the Board, any Committees, or such delegates as shall
be administering the Plan in accordance with Section 4 of the Plan.

 

“Affiliate” shall mean any entity that is directly or indirectly in control of
or controlled by the Company, or any entity in which the Company has a
significant ownership interest as determined by the Administrator.

 

“Applicable Laws” shall mean the requirements relating to the administration of
stock plans under federal and state laws; any stock exchange or quotation system
on which the Company has listed or submitted for quotation the Common Stock to
the extent provided under the terms of the Company’s agreement with such
exchange or quotation system; and, with respect to Awards subject to the laws of
any foreign jurisdiction where Awards are, or will be, granted under the Plan,
to the laws of such jurisdiction.

 

“Award” shall mean, individually or collectively, a grant under the Plan of an
Option or other such Stock Award.

 

“Awardee” shall mean a Service Provider who has been granted an Award under the
Plan.

 

“Award Agreement” shall mean an Option Agreement or Stock Award Agreement,
 which may be in written or electronic format, in such form and with such terms
as may be specified by the Administrator, evidencing the terms and conditions of
an individual Award. Each Award Agreement is subject to the terms and conditions
of the Plan.

 

“Board” shall mean the Board of Directors of the Company.

 

“Change in Control” shall mean any of the following, unless the Administrator
provides otherwise:

 

(i)  any merger or consolidation in which the Company shall not be the surviving
entity (or survives only as a subsidiary of another entity whose stockholders
did not own all or substantially all of the Common Stock in substantially the
same proportions as immediately before such transaction);

 

(ii) the sale of all or substantially all of the Company’s assets to any other
person or entity (other than a wholly-owned subsidiary of the Company);

 

(iii) the acquisition of beneficial ownership of a controlling interest
(including power to vote) in the outstanding shares of Common Stock by any
person or entity (including a “group” as defined by or under Section 13(d)(3) of
the Exchange Act);

 

(iv) the dissolution or liquidation of the Company;

 

(v) a contested election of Directors, as a result of which or in connection
with which the persons who were Directors before such election or their nominees
cease to constitute a majority of the Board; or

 

(vi) any other event specified, at the time an Award is granted or thereafter,
by the Board or a Committee.

 

Notwithstanding the foregoing, the term “Change in Control” shall not include
any underwritten public offering of Shares registered under the Act.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Committee” shall mean a committee of Directors appointed by the Board in
accordance with Section 4 of the Plan.

 

“Common Stock” shall mean the .0001 common stock of the Company.

 

“Company” shall mean Cabinet Grow, Inc., a Nevada corporation, or its successor.

 

“Consultant” shall mean any natural person, other than an Employee or Director,
who performs bona fide services for the Company or an Affiliate as a consultant
or advisor.

 

“Conversion Award” has the meaning set forth in Section 4(b)(xii) of the Plan.

 

“Director” shall mean a member of the Board.

 

“Disability” shall mean permanent and total disability as defined in Section
22(e)(3) of the Code.

 

“Employee” shall mean an employee of the Company or any Affiliate, and may
include an Officer or Director. Within the limitations of Applicable Law, the
Administrator shall have the discretion to determine the effect upon an Award
and upon an individual’s status as an Employee in the case of (i) any individual
who is classified by the Company or its Affiliate as leased from or otherwise
employed by a third party or as intermittent or temporary, even if any such
classification is changed retroactively as a result of an audit, litigation or
otherwise; (ii) any leave of absence approved by the Company or an Affiliate;
(iii) any transfer between locations of employment with the Company or an
Affiliate or between the Company and any Affiliate or between any Affiliates;
(iv) any change in the Awardee’s status from an employee to a Consultant or
Director; and (v) an employee who, at the request of the Company or an
Affiliate, becomes employed by any partnership, joint venture, or corporation
not meeting the requirements of an Affiliate in which the Company or an
Affiliate is a party.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” shall mean, unless the Administrator determines otherwise,
as of any date, the closing price for such Common Stock as of such date (or if
no sales were reported on such date, the closing price on the last preceding day
for which a sale was reported), as reported in such source as the Administrator
shall determine.

 

“Grant Date” shall mean the date upon which an Award is granted to an Awardee
pursuant to this Plan.

 

“Incentive Stock Option” shall mean an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.

 

“Nonstatutory Stock Option” shall mean an Option not intended to qualify as an
Incentive Stock Option.

 

“Officer” shall mean a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act.

 

“Option” shall mean a right granted under Section 8 of the Plan to purchase a
certain number of Shares at such exercise price, at such times, and on such
other terms and conditions as are specified in the agreement or other documents
evidencing the Award (the “Option Agreement”). Both Options intended to qualify
as Incentive Stock Options and Nonstatutory Stock Options may be granted under
the Plan.

 

“Participant” shall mean the Awardee or any person (including any estate) to
whom an Award has been assigned or transferred as permitted hereunder.

 

“Plan” shall mean this Cabinet Grow, Inc. 2015 Equity Compensation Plan.

 

“Qualifying Performance Criteria” shall have the meaning set forth in Section
14(b) of the Plan.

 

“Related Corporation” shall mean any parent or subsidiary (as those terms are
defined in Section 424(e) and (f) of the Code) of the Company.

 

“Service Provider” shall mean an Employee, Officer, Director, or Consultant.

 

“Share” shall mean a share of the Common Stock, as adjusted in accordance with
Section 15 of the Plan.

 

“Stock Award” shall mean an award or issuance of Shares made under Section 11 of
the Plan, the grant, issuance, retention, vesting, and transferability of which
is subject during specified periods to such conditions (including continued
service or performance conditions) and terms as are expressed in the agreement
or other documents evidencing the Award (the “Stock Award Agreement”).

 

“Stock Unit” shall mean a bookkeeping entry representing an amount equivalent to
the Fair Market Value of one Share, payable in cash, property or Shares. Stock
Units represent an unfunded and unsecured obligation of the Company, except as
otherwise provided for by the Administrator.

 

“Ten-Percent Stockholder” shall mean the owner of stock (as determined under
Section 424(d) of the Code) possessing more than 10% of the total combined
voting power of all classes of stock of the Company (or any Related
Corporation).

 

“Termination Date” shall mean the date of a Participant’s Termination of
Service, as determined by the Administrator in its sole discretion.

 

“Termination of Service” shall mean ceasing to be a Service Provider. However,
for Incentive Stock Option purposes, Termination of Service will occur when the
Awardee ceases to be an employee (as determined in accordance with Section
3401(c) of the Code and the regulations promulgated thereunder) of the Company.
The Administrator shall determine whether any corporate transaction, such as a
sale or spin-off of a division or business unit, or a joint venture, shall be
deemed to result in a Termination of Service.

 

3. Stock Subject to the Plan.

(a) Aggregate Limit. The maximum aggregate number of Shares that may be issued
under the Plan through Awards is 5,000,000 Shares. The limitations of this
Section 3(a) shall be subject to the adjustments provided for in Section 13 of
the Plan.

 

(b) Reduction and Replenishment. Upon payment for Shares pursuant to the
exercise of an Award, the number of Shares available for issuance under the Plan
shall be reduced only by the number of Shares actually issued in such payment.
If any outstanding Award expires or is terminated or canceled without having
been exercised or settled in full, or if Shares acquired pursuant to an Award
subject to forfeiture or repurchase are forfeited or repurchased by the Company,
the Shares allocable to the terminated portion of such Award or such forfeited
or repurchased Shares shall again be available to grant under the Plan.
Notwithstanding the foregoing, the aggregate number of shares of Common Stock
that may be issued under the Plan upon the exercise of Incentive Stock Options
shall not be increased for restricted Shares that are forfeited or repurchased.
Notwithstanding anything in the Plan, or any Award Agreement to the contrary,
Shares attributable to Awards transferred under any Award transfer program shall
not be again available for grant under the Plan. The Shares subject to the Plan
may be either Shares reacquired by the Company, including Shares purchased in
the open market, or authorized but unissued Shares.

 

4. Administration of the Plan.

 

(a) Procedure.

 

(i) Multiple Administrative Bodies. The Plan shall be administered by the Board
or one or more Committees, including such delegates as may be appointed under
paragraph (a)(iv) of this Section 4.

 

(ii) Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, Awards to
“covered employees” within the meaning of Section 162(m) of the Code or
Employees that the Committee determines may be “covered employees” in the future
shall be made by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.

 

(iii) Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3 promulgated under the Exchange Act (“Rule 16b-3”),
Awards to Officers and Directors shall be made in such a manner to satisfy the
requirement for exemption under Rule 16b-3.

 

(iv) Other Administration. The Board or a Committee may delegate to an
authorized Officer or Officers of the Company the power to approve Awards to
persons eligible to receive Awards under the Plan who are not (A) subject to
Section 16 of the Exchange Act; or (B) at the time of such approval, “covered
employees” under Section 162(m) of the Code.

 

(v) Delegation of Authority for the Day-to-Day Administration of the Plan.
Except to the extent prohibited by Applicable Law, the Administrator may
delegate to one or more individuals the day-to-day administration of the Plan
and any of the functions assigned to it in this Plan. Such delegation may be
revoked at any time.

 

(b) Powers of the Administrator. Subject to the provisions of the Plan and, in
the case of a Committee or delegates acting as the Administrator, subject to the
specific duties delegated to such Committee or delegates, the Administrator
shall have the authority, in its sole discretion:

 

(i) to select the Service Providers of the Company or its Affiliates to whom
Awards are to be granted hereunder;

 

(ii) to determine the number of shares of Common Stock to be covered by each
Award granted hereunder;

 

(iii) to determine the type of Award to be granted to the selected Service
Provider;

 

(iv) to approve the forms of Award Agreements for use under the Plan;

 

(v) to determine the terms and conditions, consistent with the terms of the
Plan, of any Award granted hereunder. Such terms and conditions include the
exercise or purchase price, the time or times when an Award may be exercised
(which may or may not be based on performance criteria), the vesting schedule,
any vesting or exercisability acceleration or waiver of forfeiture restrictions,
the acceptable forms of consideration, the term, and any restriction or
limitation regarding any Award or the Shares relating thereto, based in each
case on such factors as the Administrator, in its sole discretion, shall
determine and may be established at the time an Award is granted or thereafter;

 

(vi) to correct administrative errors;

 

(vii) to construe and interpret the terms of the Plan (including sub-plans and
Plan addenda) and Awards granted pursuant to the Plan;

 

(viii) to adopt rules and procedures relating to the operation and
administration of the Plan to accommodate the specific requirements of local
laws and procedures. Without limiting the generality of the foregoing, the
Administrator is specifically authorized (A) to adopt the rules and procedures
regarding the conversion of local currency, withholding procedures, and handling
of stock certificates that vary with local requirements; and (B) to adopt
sub-plans and Plan addenda as the Administrator deems desirable, to accommodate
foreign laws, regulations and practice;

 

(ix) to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans and Plan addenda;

 

(x) to modify or amend each Award, including the acceleration of vesting,
exercisability, or both; provided, however, that any modification or amendment
of an Award is subject to Section 16 of the Plan and may not materially impair
any outstanding Award unless agreed to by the Participant;

 

(xi) to allow Participants to satisfy withholding tax amounts by electing to
have the Company withhold from the Shares to be issued pursuant to an Award that
number of Shares having a Fair Market Value equal to the amount required to be
withheld. The Fair Market Value of the Shares to be withheld shall be determined
in such manner and on such date that the Administrator shall determine or, in
the absence of provision otherwise, on the date that the amount of tax to be
withheld is to be determined. All elections by a Participant to have Shares
withheld for this purpose shall be made in such form and under such conditions
as the Administrator may provide;

 

(xii) to authorize conversion or substitution under the Plan of any or all stock
options, stock appreciation rights, or other stock awards held by service
providers of an entity acquired by the Company (the “Conversion Awards”). Any
conversion or substitution shall be effective as of the close of the merger or
acquisition. The Conversion Awards may be Nonstatutory Stock Options or
Incentive Stock Options, as determined by the Administrator, with respect to
options granted by the acquired entity. Unless otherwise determined by the
Administrator at the time of conversion or substitution, all Conversion Awards
shall have the same terms and conditions as Awards generally granted by the
Company under the Plan;

 

(xiii) to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;

 

(xiv) to determine whether Awards will be settled in Shares, cash, or in any
combination thereof;

 

(xv) to determine whether to provide for the right to receive dividends or
dividend equivalents;

 

(xvi) to establish a program whereby Service Providers designated by the
Administrator can reduce compensation otherwise payable in cash in exchange for
Awards under the Plan;

 

(xvii) to impose such restrictions, conditions, or limitations as it determines
appropriate as to the timing and manner of any resales by a Participant or other
subsequent transfers by the Participant of any Shares issued as a result of or
under an Award, including (A) restrictions under an insider trading policy, and
(B) restrictions as to the use of a specified brokerage firm for such resales or
other transfers;

 

(xviii) to provide, either at the time an Award is granted or by subsequent
action, that an Award shall contain as a term thereof, a right, either in tandem
with the other rights under the Award or as an alternative thereto, of the
Participant to receive, without payment to the Company, a number of Shares,
cash, or a combination of both, the amount of which is determined by reference
to the value of the Award; and

 

(xix) to make all other determinations deemed necessary or advisable for
administering the Plan and any Award granted hereunder.

 

(c) Effect of Administrator’s Decision. All decisions, determinations and
interpretations by the Administrator regarding the Plan, any rules and
regulations under the Plan and the terms and conditions of any Award granted
hereunder, shall be final and binding on all Participants. The Administrator
shall consider such factors as it deems relevant, in its sole and absolute
discretion, to making such decisions, determinations and interpretations,
including the recommendations or advice of any officer or other employee of the
Company and such attorneys, consultants and accountants as it may select.

 

5. Eligibility. Awards may be granted to Service Providers of the Company or any
of its Affiliates.

 

6. Effective Date and Term of the Plan. The Plan shall become effective upon its
adoption by the Board. Options and Stock Awards may be granted immediately
thereafter; provided, that no Option may be exercised and no Stock Award may be
granted under the Plan until it is approved by the stockholders of the Company,
in the manner and to the extent required by Applicable Law, within 12 months
after the date of adoption by the Board. The Plan shall continue in effect for a
term of TEN (10) years from the date of the Plan’s adoption by the Board unless
terminated earlier under Section 16 herein.

 

7. Term of Award. The term of each Award shall be determined by the
Administrator and stated in the Award Agreement. In the case of an Option, the
term shall be TEN (10) years from the Grant Date or such shorter term as may be
provided in the Award Agreement.

 

8. Options. The Administrator may grant an Option or provide for the grant of an
Option, from time to time in the discretion of the Administrator or
automatically upon the occurrence of specified events, including the achievement
of performance goals, and for the satisfaction of an event or condition within
the control of the Awardee or within the control of others.

 

(a) Option Agreement. Each Option Agreement shall contain provisions regarding
(i) the number of Shares that may be issued upon exercise of the Option; (ii)
the type of Option; (iii) the exercise price of the Shares and the means of
payment for the Shares; (iv) the term of the Option; (v) such terms and
conditions on the vesting or exercisability of an Option, or both, as may be
determined from time to time by the Administrator; (vi) restrictions on the
transfer of the Option and forfeiture provisions; and (vii) such further terms
and conditions, in each case not inconsistent with this Plan, as may be
determined from time to time by the Administrator.

 

(b) Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Administrator,
subject to the following:

 

(i) In the case of an Incentive Stock Option, the per Share exercise price shall
be no less than 100% of the Fair Market Value per Share on the Grant Date.
Notwithstanding the foregoing, if any Incentive Stock Option is granted to a
Ten-Percent Stockholder, then the exercise price shall not be less than 110% of
the Fair Market Value of a share of Common Stock on the Grant Date.

 

(ii) In the case of a Nonstatutory Stock Option, the per Share exercise price
shall be no less than 100% of the Fair Market Value per Share on the Grant Date.
The per Share exercise price may also vary according to a predetermined formula;
provided, that the exercise price never falls below 100% of the Fair Market
Value per Share on the Grant Date.

 

(iii) Reserved.  

 

(iv) Notwithstanding the foregoing, at the Administrator’s discretion,
Conversion Awards may be granted in substitution or conversion of options of an
acquired entity, with a per Share exercise price of less than 100% of the Fair
Market Value per Share on the date of such substitution or conversion.

 

(c) Vesting Period and Exercise Dates. Options granted under this Plan shall
vest, be exercisable, or both, at such times and in such installments during the
Option’s term as determined by the Administrator. The Administrator shall have
the right to make the timing of the ability to exercise any Option granted under
this Plan subject to continued service, the passage of time, or such performance
requirements as deemed appropriate by the Administrator. At any time after the
grant of an Option, the Administrator may reduce or eliminate any restrictions
surrounding any Participant’s right to exercise all or part of the Option.

 

(d) Form of Consideration. The Administrator shall determine the acceptable form
of consideration for exercising an Option, including the method of payment,
either through the terms of the Option Agreement or at the time of exercise of
an Option. The consideration, determined by the Administrator (or pursuant to
authority expressly delegated by the Board, a Committee, or other person), and
in the form and amount required by applicable law, shall be actually received
before issuing any Shares pursuant to the Plan; which consideration shall have a
value, as determined by the Board, not less than the par value of such Shares.
Acceptable forms of consideration may include:

 

(i) cash;

 

(ii) check or wire transfer;

 

(iii) subject to any conditions or limitations established by the Administrator,
other Shares that have a Fair Market Value on the date of surrender or
attestation that does not exceed the aggregate exercise price of the Shares as
to which said Option shall be exercised;

 

(iv) consideration received by the Company under a broker-assisted sale and
remittance program acceptable to the Administrator to the extent that this
procedure would not violate Section 402 of the Sarbanes-Oxley Act of 2002, as
amended;

 

(v) cashless exercise, subject to any conditions or limitations established by
the Administrator;

 

(vi) such other consideration and method of payment for the issuance of Shares
to the extent permitted by Applicable Laws; or

 

(vii) any combination of the foregoing methods of payment.

 

9. Incentive Stock Option Limitations.

 

(a) Eligibility. Only employees (as determined in accordance with Section
3401(c) of the Code and the regulations promulgated thereunder) of the Company
may be granted Incentive Stock Options.

 

(b) $100,000 Limitation. Notwithstanding the designation “Incentive Stock
Option” in an Option Agreement, if the aggregate Fair Market Value of the Shares
with respect to which Incentive Stock Options are exercisable for the first time
by the Awardee during any calendar year (under all plans of the Company) exceeds
$100,000, then the portion of such Options that exceeds $100,000 shall be
treated as Nonstatutory Stock Options. An Incentive Stock Option is considered
to be first exercisable during a calendar year if the Incentive Stock Option
will become exercisable at any time during the year, assuming that any condition
on the Awardee’s ability to exercise the Incentive Stock Option related to the
performance of services is satisfied. If the Awardee’s ability to exercise the
Incentive Stock Option in the year is subject to an acceleration provision, then
the Incentive Stock Option is considered first exercisable in the calendar year
in which the acceleration provision is triggered. For purposes of this
Section 9(b), Incentive Stock Options shall be taken into account in the order
in which they were granted. However, because an acceleration provision is not
taken into account before its triggering, an Incentive Stock Option that becomes
exercisable for the first time during a calendar year by operation of such
provision does not affect the application of the $100,000 limitation with
respect to any Incentive Stock Option (or portion thereof) exercised before such
acceleration. The Fair Market Value of the Shares shall be determined as of the
Grant Date.

 

(c) Leave of Absence. For purposes of Incentive Stock Options, no leave of
absence may exceed three months, unless the right to reemployment upon
expiration of such leave is provided by statute or contract. If the period of
leave exceeds three months and the Awardee’s right to reemployment is not
provided by statute or contract, the Awardee’s employment with the Company shall
be deemed to terminate on the first day immediately following such three-month
period, and any Incentive Stock Option granted to the Awardee shall cease to be
treated as an Incentive Stock Option and shall terminate upon the expiration of
the three-month period starting on the date the employment relationship is
deemed terminated.

 

(d) Transferability. The Option Agreement must provide that an Incentive Stock
Option cannot be transferable by the Awardee otherwise than by will or the laws
of descent and distribution, and, during the lifetime of such Awardee, must not
be exercisable by any other person. Notwithstanding the foregoing, the
Administrator, in its sole discretion, may allow the Awardee to transfer his or
her Incentive Stock Option to a trust where under Section 671 of the Code and
other Applicable Law, the Awardee is considered the sole beneficial owner of the
Option while it is held in the trust. If the terms of an Incentive Stock Option
are amended to permit transferability, the Option will be treated for tax
purposes as a Nonstatutory Stock Option.

 

(e) Exercise Price. The per Share exercise price of an Incentive Stock Option
shall be determined by the Administrator in accordance with Section 8(b)(i) of
the Plan.

 

(f) Ten-Percent Stockholder. If any Incentive Stock Option is granted to a
Ten-Percent Stockholder, then the Option term shall not exceed FIVE (5) years
measured from the date of grant of such Option.

 

(g) Other Terms. Option Agreements evidencing Incentive Stock Options shall
contain such other terms and conditions as may be necessary to qualify as
Incentive Stock Options, to the extent determined desirable by the
Administrator, under the applicable provisions of Section 422 of the Code.

 

 

10. Exercise of Option.

 

(a) Procedure for Exercise; Rights as a Stockholder.

 

(i) Any Option granted hereunder shall be exercisable according to the terms of
the Plan and at such times and under such conditions as determined by the
Administrator and set forth in the respective Award Agreement.

 

(ii) An Option shall be deemed exercised when the Company receives (A) written
or electronic notice of exercise (in accordance with the Award Agreement) from
the person entitled to exercise the Option; (B) full payment for the Shares with
respect to which the related Option is exercised; and (C) with respect to
Nonstatutory Stock Options, payment of all applicable withholding taxes.

 

(iii) Shares issued upon exercise of an Option shall be issued in the name of
the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse. Unless provided otherwise by the
Administrator or pursuant to this Plan, until the Shares are issued (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a stockholder shall exist with respect to the Shares
subject to an Option, notwithstanding the exercise of the Option.

 

(iv) The Company shall issue (or cause to be issued) such Shares as soon as
administratively practicable after the Option is exercised. An Option may not be
exercised for a fraction of a Share.

 

(b) Effect of Termination of Service on Options.

 

(i) Generally. Unless otherwise provided for by the Administrator, if a
Participant ceases to be a Service Provider, other than upon the Participant’s
death or Disability, the Participant may exercise his or her Option within such
period as is specified in the Award Agreement to the extent that the Option is
vested on the Termination Date (but in no event later than the expiration of the
term of such Option as set forth in the Award Agreement). In the absence of a
specified time in the Award Agreement, the vested portion of the Option will
remain exercisable for THREE (3) months following the Participant’s Termination
Date. Unless otherwise provided by the Administrator, if on the Termination Date
the Participant is not vested as to his or her entire Option, the Shares covered
by the unvested portion of the Option will automatically revert to the Plan. If
after the Termination of Service the Participant does not exercise his or her
Option within the time specified by the Administrator, the Option will
automatically terminate, and the Shares covered by such Option will revert to
the Plan.

 

(ii) Disability of Awardee. Unless otherwise provided for by the Administrator,
if a Participant ceases to be a Service Provider as a result of the
Participant’s Disability, the Participant may exercise his or her Option within
such period as is specified in the Award Agreement to the extent the Option is
vested on the Termination Date (but in no event later than the expiration of the
term of such Option as set forth in the Award Agreement). In the absence of a
specified time in the Award Agreement, the Option will remain exercisable for
twelve months following the Participant’s Termination Date. Unless otherwise
provided by the Administrator, if at the time of Disability the Participant is
not vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option will automatically revert to the Plan. If the Option is
not so exercised within the time specified herein, the Option will terminate,
and the Shares covered by such Option will automatically revert to the Plan.

 

(iii) Death of Awardee. Unless otherwise provided for by the Administrator, if a
Participant dies while a Service Provider, the Option may be exercised following
the Participant’s death within such period as is specified in the Award
Agreement to the extent that the Option is vested on the date of death (but in
no event may the Option be exercised later than the expiration of the term of
such Option as set forth in the Award Agreement), by the Participant’s
designated beneficiary, provided such beneficiary has been designated before the
Participant’s death in a form acceptable to the Administrator. If no such
beneficiary has been designated by the Participant, then such Option may be
exercised by the personal representative of the Participant’s estate or by the
person or persons to whom the Option is transferred pursuant to the
Participant’s will or in accordance with the laws of descent and distribution.
In the absence of a specified time in the Award Agreement, the Option will
remain exercisable for TWELVE (12) months following Participant’s death. Unless
otherwise provided by the Administrator, if at the time of death Participant is
not vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option will revert to the Plan. If the Option is not so exercised
within the time specified herein, the Option will terminate, and the Shares
covered by such Option will revert to the Plan.

 

11. Stock Awards.

 

(a) Stock Award Agreement. Each Stock Award Agreement shall contain provisions
regarding (i) the number of Shares subject to such Stock Award or a formula for
determining such number; (ii) the purchase price, if any, of the Shares, and the
means of payment for the Shares; (iii) the performance criteria, if any, and
level of achievement versus these criteria that shall determine the number of
Shares granted, issued, retained, or vested, as applicable; (iv) such terms and
conditions on the grant, issuance, vesting, or forfeiture of the Shares, as
applicable, as may be determined from time to time by the Administrator; (v)
restrictions on the transferability of the Stock Award; and (vi) such further
terms and conditions in each case not inconsistent with this Plan as may be
determined from time to time by the Administrator.

 

(b) Restrictions and Performance Criteria. The grant, issuance, retention, and
vesting of each Stock Award may be subject to such performance criteria and
level of achievement versus these criteria as the Administrator shall determine,
which criteria may be based on financial performance, personal performance
evaluations, or completion of service by the Awardee.

 

Notwithstanding anything to the contrary herein, the performance criteria for
any Stock Award that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code shall be
established by the Administrator based on one or more Qualifying Performance
Criteria selected by the Administrator and specified in writing.

 

(c) Forfeiture. Unless otherwise provided for by the Administrator, upon the
Awardee’s Termination of Service, the unvested Stock Award and the Shares
subject thereto shall be forfeited, provided that to the extent that the
Participant purchased any Shares pursuant to such Stock Award, the Company shall
have a right to repurchase the unvested portion of such Shares at the original
price paid by the Participant.

 

(d) Rights as a Stockholder. Unless otherwise provided by the Administrator, the
Participant shall have the rights equivalent to those of a stockholder and shall
be a stockholder only after Shares are issued (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) to the Participant.  Unless otherwise provided by the Administrator, a
Participant holding Stock Units shall be entitled to receive dividend payments
as if he or she were an actual stockholder.

 

12. Other Provisions Applicable to Awards.

 

(a) Non-Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent and distribution, and may be exercised, during the lifetime of the
Participant, only by the Participant. If the Administrator makes an Award
transferable, either at the time of grant or thereafter, such Award shall
contain such additional terms and conditions as the Administrator deems
appropriate, and any transferee shall be bound by such terms upon acceptance of
such transfer.

 

(b) Qualifying Performance Criteria. For purposes of this Plan, the term
“Qualifying Performance Criteria” shall mean any one or more of the following
performance criteria, applied to either the Company as a whole or to a business
unit, Affiliate, or business segment, either individually, alternatively, or in
any combination, and measured either annually or cumulatively over a period of
years, on an absolute basis or relative to a pre-established target, to previous
years’ results or to a designated comparison group, in each case as specified in
the Award by the Committee: (i) cash flow, (ii) earnings (including gross
margin, earnings before interest and taxes, earnings before taxes, and net
earnings), (iii) earnings per share, (iv) growth in earnings or earnings per
share, (v) stock price, (vi) return on equity or average stockholders’ equity,
(vii) total stockholder return, (viii) return on capital, (ix) return on assets
or net assets, (x) return on investment, (xi) revenue, (xii) income or net
income, (xiii) operating income or net operating income, (xiv) operating profit
or net operating profit, (xv) operating margin, (xvi) return on operating
revenue, (xvii) market share, (xviii) contract awards or backlog, (xix) overhead
or other expense reduction, (xx) growth in stockholder value relative to the
moving average of the S&P 500 Index or a peer group index, (xxi) credit rating,
(xxii) strategic plan development and implementation, (xxiii) improvement in
workforce diversity, (xxiv) EBITDA, and (xxv) any other similar criteria.

 

(c) Certification. Before payment of any compensation under an Award intended to
qualify as “performance-based compensation” under Section 162(m) of the Code,
the Committee shall certify the extent to which any Qualifying Performance
Criteria and any other material terms under such Award have been satisfied
(other than in cases where such relate solely to the increase in the value of
the Common Stock).

 

(d) Discretionary Adjustments Pursuant to Section 162(m). Notwithstanding
satisfaction or completion of any Qualifying Performance Criteria, to the extent
specified at the time of grant of an Award to “covered employees” within the
meaning of Section 162(m) of the Code, the number of Shares, Options or other
benefits granted, issued, retained, or vested under an Award on account of
satisfaction of such Qualifying Performance Criteria may be reduced by the
Committee on the basis of such further considerations as the Committee in its
sole discretion shall determine.

 

(e) Section 409A. Notwithstanding anything in the Plan to the contrary, it is
the Company’s intent that all Awards granted under this Plan comply with
Section 409A of the Code, and each Award shall be interpreted in a manner
consistent with that intention.

 

13. Adjustments upon Changes in Capitalization, Dissolution, Merger or Asset
Sale.

 

(a) Changes in Capitalization.

 

(i) The limitations set forth in Section 3, the number and kind of Shares
covered by each outstanding Award, and the price per Share (but not the total
price) subject to each outstanding Award shall be proportionally adjusted to
prevent dilution or enlargement of rights under the Plan for any change in the
outstanding Common Stock subject to the Plan, or subject to any Award, resulting
from any stock splits, combination or exchange of Shares, consolidation,
spin-off or recapitalization of Shares or any capital adjustment or transaction
similar to the foregoing or any distribution to holders of Common Stock other
than regular cash dividends.

 

(ii) The Administrator shall make such adjustment in such manner as it deems
equitable and appropriate, subject to compliance with Applicable Laws. Any
determination, substitution or adjustment made by the Administrator under this
Section shall be conclusive and binding on all persons. The conversion of any
convertible securities of the Company shall not be treated as a transaction
requiring any adjustment under this Section. Except as expressly provided
herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of Shares subject to an Award.

 

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Participant as
soon as practicable before the effective date of such proposed transaction. The
Administrator in its discretion may provide for an Option to be fully vested and
exercisable until ten days before such proposed transaction. In addition, the
Administrator may provide that any restrictions on any Award shall lapse before
the proposed transaction, provided the proposed dissolution or liquidation takes
place at the time and in the manner contemplated. To the extent it has not been
previously exercised, an Award will terminate immediately before the
consummation of such proposed transaction.

 

(c) Change in Control. If there is a Change in Control of the Company, as
determined by the Board or a Committee, the Board or Committee, or board of
directors of any surviving entity or acquiring entity may, in its discretion,
(i) provide for the assumption, continuation or substitution (including an award
to acquire substantially the same type of consideration paid to the stockholders
in the transaction in which the Change in Control occurs) of, or adjustment to,
all or any part of the Awards; (ii) accelerate the vesting of all or any part of
the Options and SARs and terminate any restrictions on all or any part of the
Stock Awards or Cash Awards; (iii) provide for the cancellation of all or any
part of the Awards for a cash payment to the Participants; and (iv) provide for
the cancellation of all or any part of the Awards as of the closing of the
Change in Control; provided, that the Participants are notified that they must
exercise or redeem their Awards (including, at the discretion of the Board or
Committee, any unvested portion of such Award) at or before the closing of the
Change in Control.

 

14. Amendment and Termination of the Plan.

 

(a) Amendment and Termination. The Administrator may amend, alter, or
discontinue the Plan or any Award Agreement, but any such amendment shall be
subject to approval of the stockholders of the Company in the manner and to the
extent required by Applicable Law.

 

(b) Effect of Amendment or Termination. No amendment, suspension, or termination
of the Plan shall materially impair the rights of any Award, unless agreed
otherwise between the Participant and the Administrator. Termination of the Plan
shall not affect the Administrator’s ability to exercise the powers granted to
it hereunder with respect to Awards granted under the Plan before the date of
such termination.

 

(c) Effect of the Plan on Other Arrangements. Neither the adoption of the Plan
by the Board or a Committee nor the submission of the Plan to the stockholders
of the Company for approval shall be construed as creating any limitations on
the power of the Board or any Committee to adopt such other incentive
arrangements as it or they may deem desirable, including the granting of
restricted stock or stock options otherwise than under the Plan, and such
arrangements may be either generally applicable or applicable only in specific
cases.

 

15. Designation of Beneficiary.

 

(a) An Awardee may file a written designation of a beneficiary who is to receive
the Awardee’s rights pursuant to Awardee’s Award or the Awardee may include his
or her Awards in an omnibus beneficiary designation for all benefits under the
Plan. To the extent that Awardee has completed a designation of beneficiary such
beneficiary designation shall remain in effect with respect to any Award
hereunder until changed by the Awardee to the extent enforceable under
Applicable Law.

 

(b) The Awardee may change such designation of beneficiary at any time by
written notice. If an Awardee dies and no beneficiary is validly designated
under the Plan who is living at the time of such Awardee’s death, the Company
shall allow the executor or administrator of the estate of the Awardee to
exercise the Award, or if no such executor or administrator has been appointed
(to the knowledge of the Company), the Company, in its discretion, may allow the
spouse or one or more dependents or relatives of the Awardee to exercise the
Award to the extent permissible under Applicable Law.

 

16. No Right to Awards or to Service. No person shall have any claim or right to
be granted an Award and the grant of any Award shall not be construed as giving
an Awardee the right to continue in the service of the Company or its
Affiliates. Further, the Company and its Affiliates expressly reserve the right,
at any time, to dismiss any Service Provider or Awardee at any time without
liability or any claim under the Plan, except as provided herein or in any Award
Agreement entered into hereunder.

 

17. Preemptive Rights. No Shares will be issued under the Plan in violation of
any preemptive rights held by any stockholder of the Company.

 

18. Legal Compliance. No Share will be issued pursuant to an Award under the
Plan unless the issuance and delivery of such Share, as well as the exercise of
such Award, if applicable, will comply with Applicable Laws. Issuance of Shares
under the Plan shall be subject to the approval of counsel for the Company with
respect to such compliance. Notwithstanding anything in the Plan to the
contrary, the Plan is intended to comply with the requirements of Section 409A
of the Code and shall be interpreted in a manner consistent with that intention.

 

19. Inability to Obtain Authority. To the extent the Company is unable to or the
Administrator deems that it is not feasible to obtain authority from any
regulatory body having jurisdiction, which authority is deemed by the Company’s
counsel to be necessary to the lawful issuance and sale of any Shares hereunder,
the Company shall be relieved of any liability with respect to the failure to
issue or sell such Shares as to which such requisite authority shall not have
been obtained.

 

20. Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

 

21. Notice. Any written notice to the Company required by any provisions of this
Plan shall be addressed to the Secretary of the Company and shall be effective
when received.

 

22. Governing Law; Interpretation of Plan and Awards.

 

(a) This Plan and all determinations made and actions taken pursuant hereto
shall be governed by the substantive laws, but not the choice of law rules, of
the State of Nevada.

 

(b) If any provision of the Plan or any Award granted under the Plan is declared
to be illegal, invalid, or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid, and enforceable, or otherwise deleted, and
the remainder of the terms of the Plan and Award shall not be affected except to
the extent necessary to reform or delete such illegal, invalid, or unenforceable
provision.

 

(c) The headings preceding the text of the sections hereof are inserted solely
for convenience of reference, and shall not constitute a part of the Plan, nor
shall they affect its meaning, construction or effect.

 

(d) The terms of the Plan and any Award shall inure to the benefit of and be
binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors, and assigns.

 

(e) All questions arising under the Plan or under any Award shall be decided by
the Administrator in its total and absolute discretion. If the Participant
believes that a decision by the Administrator with respect to such person was
arbitrary or capricious, the Participant may request arbitration with respect to
such decision. The review by the arbitrator shall be limited to determining
whether the Administrator’s decision was arbitrary or capricious. This
arbitration shall be the sole and exclusive review permitted of the
Administrator’s decision, and the Awardee shall as a condition to the receipt of
an Award be deemed to waive explicitly any right to judicial review.

 

23. Limitation on Liability. The Company and any Affiliate or Related
Corporation that is in existence or hereafter comes into existence shall not be
liable to a Participant, an Employee, an Awardee, or any other persons as to:

 

(a) The Non-Issuance of Shares. The non-issuance or sale of Shares as to which
the Company has been unable to obtain from any regulatory body having
jurisdiction the authority deemed by the Company’s counsel to be necessary to
the lawful issuance and sale of any shares hereunder; and

 

(b) Tax Consequences. Any tax consequence expected, but not realized, by any
Participant, Employee, Awardee or other person due to the receipt, exercise or
settlement of any Option or other Award granted hereunder.

 

24. Unfunded Plan. Insofar as it provides for Awards, the Plan shall be
unfunded. Although bookkeeping accounts may be established with respect to
Awardees who are granted Stock Awards under this Plan, any such accounts will be
used merely as a bookkeeping convenience. The Company shall not be required to
segregate any assets that may at any time be represented by Awards, nor shall
this Plan be construed as providing for such segregation, nor shall the Company
or the Administrator be deemed a trustee of stock or cash to be awarded under
the Plan. Any liability of the Company to any Participant with respect to an
Award shall be based solely upon any contractual obligations that may be created
by the Plan; no such obligation of the Company shall be deemed secured by any
pledge or other encumbrance on any property of the Company. Neither the Company
nor the Administrator shall be required to give any security or bond for the
performance of any obligation that may be created by this Plan.

 

IN WITNESS WHEREOF, the Company, by its duly authorized officer, has executed
this Plan, effective as of _____________________.

CABINET GROW, INC.,

 

By:_____________________________

  _______________, its ________________

